Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		                   DETAILED ACTION
Note new examiner due to transfer.

Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on December 8, 2021 is acknowledged.  But, the requirement of the restriction is withdrawn since all claims can be examined based on Hoshi et al. (US 2015/0175758 A1).  Thus, all claims 1-8 are examined under merit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited molecular weight of claim 1 would be indefinite absent a particular weight such as a number average molecular weight (Mn) or a weight average molecular weight (Mw).  Polymers, especially the recited block copolymer having a high molecular weight, would comprise a mixture of polymeric backbones having different molecular weight with a molecular weight distribution (i.e., a degree of polymerization, Mw/Mn) and the Mw is inherently higher than the Mn as evidenced by table 1 of US 7,279,532.  The instantly recited GPC measurement of claim 1 can measure Mw, Mn and Mw/Mn thereof as evidenced by [0252] of US 2014/0213732 A1.  
Thus, the recited molecular weight and an area ratio of 8-50% of claim 1 would be indefinite since they would be dependent on Mw and Mn which are not defined.  
See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Other claims depend from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (US 2015/0175758 A1).
Hoshi et al. teach a composition comprising a block copolymer of 65-95 wt.% of styrene and 5 to 35 wt.% of butadiene having at least one peak temperature of a loss elastic modulus (E”) within a range of 60oC to 110oC and at least one peak molecular weight of styrene (vinyl aromatic hydrocarbon) measured by GPC within a range of 30,000-300,000 as well as 520,000, 610,000, 475,000 and 420,000 for a heat shrinkable film in [0031] and table 1.  Hoshi et al. teach glass vessel (i.e., container) having the heat shrinkable film attached thereon in [0172] meeting claim 8.
Hoshi et al. teach a block copolymer in A-1 and A-2 of table 3 in which peak molecular weights (Mn) of 520,000 and 610,000, E’ and MFR are further taught.  Scuh block copolymer would be expected to meet the recited properties of claim 1.  
Hoshi et al. teach a composition comprising a mixture of block copolymers in Ex. 1 of table 3 in which a styrene content of 78 wt.% and various properties including % elongation of 410 are further taught.  Such styrene content and % elongation would be expected to meet instant claims 1-3.
Hoshi et al. teach a composition comprising a mixture of block copolymers in examples C-1 to C4 of table 4 in which a styrene content of 75-92 wt.%, various peak molecular weights such as 520,000, 610,000, 475,000 and 420,000 and various E” peak temperatures 90oC, 84oC, 104oC and 103oC are further taught.  
The instant invention further recites specific properties and combinations thereof measured by specific methods over Hoshi et al.
Although Hoshi et al. do not specify the instant amount (i.e., 8-50%) peak molecular weight (i.e. > 400,000) of styrene measured by GPC for the examples C-1 to C4, the disclosed styrene content, butadiene content, Mn, MFR, peak molecular weights, weight ratios of component a and component b and E” peak temperature would be expected to yield the recited properties of claims 1-7 when measure by the recited specific methods.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Hoshi et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a composition comprising a block copolymer having the instantly recited specific properties and combinations thereof in Hoshi et al. since Hoshi et al. teach the same application (i.e. heat shrinkable film) and inherent and overlapping properties thereof as discussed above and to obtain a container having the heat shrinkable film attached thereon absent showing otherwise.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In other words, the instantly recited properties are inherently dependent on more than 8% and equal to or less than 50% of at least one peak molecular weight of styrene equal to or more than 400,000 measured by GPC.  Thus, modifications to the examples C-1 to C4 of table 4 of Hoshi et al. would have been obvious, if the recited properties are not inherent, since Hoshi et al. teach variations to % styrene, mixture of block copolymers, E” peak temperature of a loss elastic modulus and peak molecular weight of styrene measured by GPC.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 18, 2022                                                /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762